 1   Judson M. Carusone
     Behrends, Carusone & Covington, P.C.
 2   Attorneys at Law
     P.O. Box 10552
 3   Eugene, OR 97440
     Telephone (541) 344-7472
 4   Fax (541) 344-6466
     jcarusone@oregon-attorneys.com
 5   Attorney for Debtor
 6
 7
 8
 9
                              IN THE UNITED STATES BANKRUPTCY COURT
10
                                     FOR THE DISTRICT OF OREGON
11
      In re:                                                         Case No. 20!33236!tmb13
12
      Charles John Bradley,
13                                                                   NOTICE OF INTENT TO SELL REAL
                                  Debtors.                           PROPERTY AND MOTION FOR ORDER
14                                                                   APPROVING SALE

15
16             DEBTOR propose to take the following action: Sell Real Property in a brokered sale.

17           YOU ARE NOTIFIED that unless you file an objection to this notice no later than 7
     days after the service date and set forth the specific grounds for the objection and your
18   relation to the case, with the clerk of court at 1050 SW 6th Ave #700, Portland, OR 97204 and
     serve it on Judson M. Carusone, Behrends, Carusone & Covington, P.C., P.O. Box 10552,
19   Eugene, OR 97440, Telephone (541) 344-7472, the undersigned will proceed to take the
     proposed action, or apply for an order if required, without further notice or a hearing. You
20   may contact the party giving notice if you have further questions.

21             COMES NOW Debtor, by undersigned counsel, and gives notice under 11U.S.C. §§ 363

22   and 1303 and FRBP 6004 that he intends to sell real property commonly referred to as 3785 Park

23   Boulevard, Palo Alto, California 94306 (see Exhibit A legal description and title report) (“home”).

24   The purchase and sale agreement is attached as Exhibit B and the estimated closing statement is

25   attached as Exhibit C. This motion is supported by the following points in compliance with LBR

26   363.


     NOTICE OF INTENT TO SELL REAL PROPERTY AND MOTION FOR ORDER
     APPROVING SALE - Page 1 of 4
                                              BEHRENDS, CARUSONE & COVINGTON
                                                      ATTORNEYS AT LAW PC
                                             1445 Willamette Street, Suite 9 / P.O. Box 10552
                                                         Eugene, Oregon 97440
                                                  (541) 344-7472 / FAX (541) 344-6466

                     Case 20-33236-tmb13              Doc 73              Filed 06/09/21
 1          1. Debtor intends to sell this home for the gross amount of $1,700,000.00. This sale is part
 2   of Debtor’s unconfirmed Plan (Dkt 45). All contingencies have been cleared for this Buyer. See
 3   Exhibit B.
 4          2. There are no insiders involved with this sale. Buyer was located through an RMLS
 5   listing of the home. This is an arms length transaction and no prior agreement has been reached
 6   with the Buyer.
 7          4. There are no executory contracts involved in this transaction, except the purchase and
 8   sale agreement.
 9          5. There are no releases, waivers or non-economic benefits to insiders contemplated by the
10   transaction. No avoidance actions are sold or compromised by Debtor’s intended action.
11          6. The sale was obtained by a public real estate listing and broker to broker negotiations.
12   The home was exposed to the market after an RMLS listing for approximately 3 months post-
13   petition and was on the market pre-petition as well. The price was reduced post-petition and during
14   the listing there were lower offers. The current sale is “as is” for $1,700,000.00.
15          7. Closing is expected to occur as soon as possible. Buyer is ready to close now. Closing
16   will occur immediately after the notice period for this Notice and issuance of an Order.
17          8. Buyer has agreed to deposit $48,000.00 in refundable earnest money.
18          9. There are no interim agreements.
19          10. Upon request, any interested party can review the records of this transaction through
20   Debtors’ counsel.
21          11. A companion notice has been filed in State Court by conservator Dottie Jacobs. Debtor
22   approved the sale.
23          12. The proceeds will be used as follows: Costs of sale, including Brokers’ commissions
24   of $76,500.00; prorated property taxes and standard closing costs; Nationstar first mortgage and
25   Troy Morin second mortgage liens; and net proceeds as needed to complete the Plan to the Trustee,
26   including the Trustee’s commission for the claims paid in closing. Debtor should have an estimated

     NOTICE OF INTENT TO SELL REAL PROPERTY AND MOTION FOR ORDER
     APPROVING SALE - Page 2 of 4
                                            BEHRENDS, CARUSONE & COVINGTON
                                                    ATTORNEYS AT LAW PC
                                           1445 Willamette Street, Suite 9 / P.O. Box 10552
                                                       Eugene, Oregon 97440
                                                (541) 344-7472 / FAX (541) 344-6466

                   Case 20-33236-tmb13              Doc 73              Filed 06/09/21
 1   $526,000 for the Trustee payment when calculated and the balance will be paid to the conservator to
 2   hold for Debtor’s benefit.
 3          13. Debtor requests that FRBP 6004(h) be waived to allow the sale to close as soon as
 4   practicable. A proposed Order is attached as Exhibit D.
 5          Standard for Approval. Debtor seeks approval of this sale using a business judgment
 6   standard. The property was listed with a licensed real estate broker and exposed to the market.
 7   Buyer’s appraisal confirmed a value of $1,700,000.00.
 8          Dated this 9th day of June, 2021.
 9                                                       BEHRENDS, CARUSONE & COVINGTON, P.C.
10
11                                                       By /s/ Judson M. Carusone
                                                         Judson M. Carusone, #942234
12                                                       Attorney for Debtors
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     NOTICE OF INTENT TO SELL REAL PROPERTY AND MOTION FOR ORDER
     APPROVING SALE - Page 3 of 4
                                           BEHRENDS, CARUSONE & COVINGTON
                                                   ATTORNEYS AT LAW PC
                                          1445 Willamette Street, Suite 9 / P.O. Box 10552
                                                      Eugene, Oregon 97440
                                               (541) 344-7472 / FAX (541) 344-6466

                   Case 20-33236-tmb13             Doc 73              Filed 06/09/21
                                                                                DISTRICT OF OREGON
                                                                                     FILED
                                                                                     June 09, 2021
                                                                              Clerk, U.S. Bankruptcy Court



  Below is an order of the court.




                                                             _______________________________________
                                                                        DAVID W. HERCHER
                                                                       U.S. Bankruptcy Judge




                      IN THE UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF OREGON

 In re:                                            Case No. 20!33236!tmb13

 Charles John Bradley,                             ORDER ALLOWING MOTION TO
                                                   SHORTEN NOTICE PERIOD
                 Debtor.



          Based on the unopposed MOTION TO SHORTEN NOTICE PERIOD filed by Debtor (DKT

71) and the Court finding good cause to shorten the notice period;

          IT IS HEREBY ORDERED that:

          1. The notice period for Debtor’s NOTICE OF INTENT TO SELL REAL PROPERTY

AND MOTION FOR ORDER APPROVING SALE is shortened to 7 days from the date he serves

the Notice. The notice period shall not include three (3) additional days for mailing.


ORDER ALLOWING MOTION TO SHORTEN NOTICE PERIOD - page 1 of 2




                         Case 20-33236-tmb13      Doc 73
                                                      72     Filed 06/09/21
       2. A copy of this Order must be served with the Notice.

                                            # # #



Presented by and who certifies compliance with LBR 9021-1.

/s/ Judson M. Carusone
Judson M. Carusone, OSB #94223, Attorney for Debtor
P.O. Box 10552
Eugene, OR 97440
Telephone (541) 344-7472
jcarusone@oregon-attorneys.com

service list: none




ORDER ALLOWING MOTION TO SHORTEN NOTICE PERIOD - page 2 of 2




                     Case 20-33236-tmb13        Doc 73
                                                    72    Filed 06/09/21
                     NOTICE

   PLEASE BE ADVISED THAT THE DATA AND
   INFORMATION FROM THE PUBLIC RECORDS
   CONTAINED HEREIN WILL NEED TO BE
   UPDATED PRIOR TO CLOSING AS MANY
   COUNTY FACILITIES ARE CLOSED OR HAVE
   LIMITED STAFFING AS A RESULT OF THE
   CORONAVIRUS      PANDEMIC.     IF     THE
   INFORMATION FROM THE COUNTY IS NOT
   AVAILABLE THERE WILL BE ADDITIONAL
   REQUIREMENTS IN ORDER TO CLOSE AND
   INSURE THIS TRANSACTION. PLEASE CONTACT
   YOUR LOCAL TITLE OFFICER FOR DETAILS.




Exhibit A
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
                                                                     @ExtractStart@
                                                                                                                               Order No. 100-2194641-11
                                                                                       Orange Coast Title Company
                                                                                      1551 N. Tustin Avenue, Suite 300
                                                                                           Santa Ana, CA 92705
                                                                                               714-558-2836
                                                      PRELIMINARY REPORT

First Choice Escrow
11292 Los Alamitos Blvd.
Los Alamitos, CA 90720

Attention:             Glenda Bentley                                                         Your no.:                          8278
Property address:      3785 Park Boulevard, Palo Alto, CA 94306                               Order no.:                         100-2194641-11

Dated:                 May 20, 2021
In response to the above referenced application for a policy of title insurance, Orange Coast Title Company hereby reports that it is
prepared to issue, or cause to be issued, as of the date hereof, a Policy or Policies of Title Insurance describing the land and the estate
or interest therein hereinafter set forth, insuring against loss which may be sustained by reason of any defect, lien or encumbrance not
shown or referred to as an Exception below or not excluded from coverage pursuant to the printed Schedules, Conditions and
Stipulations of said Policy forms.

The printed Exceptions and Exclusions from the coverage and Limitations on Covered Risks of said policy or policies are set forth in
Exhibit B attached. The policy to be issued may contain an arbitration clause. When the Amount of Insurance is less than that set forth
in the arbitration clause, all arbitrable matters shall be arbitrated at the option of either the Company or the Insured as the exclusive
remedy of the parties. Limitations on Covered Risks applicable to the CLTA and ALTA Homeowner’s Policies of Title Insurance
which establish a Deductible Amount and a Maximum Dollar Limit of Liability for certain coverages are also set forth in Exhibit B.
Copies of the policy forms should be read. They are available from the office which issued this report.

Please read the exceptions shown or referred to below and the exceptions and exclusions set forth in Exhibit B of this report
carefully. The exceptions and exclusions are meant to provide you with notice of matters, which are not covered under the
terms of the title insurance policy and should be carefully considered.

It is important to note that this preliminary report is not a written representation as the condition of title and may not list all
liens, defects, and encumbrances affecting title to the land.

This report (and any supplements or amendments hereto) is issued solely for the purpose of facilitating the issuance of a policy of title
insurance and no liability is assumed hereby. If it is desired that liability be assumed prior to the issuance of a policy of title insurance,
a Binder or Commitment should be requested.

Dated as of May 13, 2021 at 7:30 AM




                                                                                                           _____________________________________________________

                                                                                                           John Fernando, Title Officer
                                                                                                           Ph: 714-558-2836
                                                                                                           Email: satitleunit@octitle.com




 Page 1
         Exhibit A
                                    Case 20-33236-tmb13                         Doc 73        Filed 06/09/21
                                                                                                        Order No. 100-2194641-11

The form of policy of title insurance contemplated by this report is:
A.L.T.A Homeowner’s Policy (2/03/10) and A.L.T.A. Loan Policy (06-17-06)

 See attached disclosure.




                                                            Schedule “A”

The estate or interest in the land hereinafter described or referred to covered by this report is:

A Fee


Title to said estate or interest at the date hereof is vested in:

Charles J. Bradley, an unmarried man



The land referred to in this report is situated in the City of Palo Alto, the County of Santa Clara, State of California, and is
described as follows:

Beginning at a Northwesterly Corner of Lot 24 hereinafter referred to, and being the most Easterly Corner of Lot 47 in Block 9 as
shown upon the Map of the Bartley Tract Subdivision No. 3 of Record in the Office of the County Recorder of the County of Santa
Clara, State of California, in Vol. “O” of Maps, Page 66, said Point of Beginning being also in the Southwesterly Line of the Right of
Way of the Southern Pacific Railroad Company; thence along the Northerly and Westerly Line of said Lot 24 and along the line of
Right of Way of the said Southern Pacific Railroad Company S. 51° 30’ E. 36.31 feet of the True Point of Beginning of this
description; thence continuing along the Northerly Line of said Lot 24 and said Right of Way Line S. 51° 30 E. 50 feet; thence S. 33°
30’ W. 114.52 feet to the Southeasterly Prolongation of the Northeasterly Line of Third Street, said street is shown upon said Map of
the Bartley Tract Subdivision No. 3, thence along said prolongation of said Street Line, N. 51° 30’ W. 50 feet: thence N. 33° 30’ E.
114.52 feet to the True Point of Beginning and being a portion of Lot 24 as delineated and so designated upon that certain Map
entitled, “Map of the J.J. Morris Real Estate Co.’s Subdivision of part of the WM. N. Curtner Trauct, being a part of the Rancho
Rincon De San Francisquito, which Map was filed March 30, 1905 in the Office of the said County Recorder in Vol. “K” of Maps, at
Page 57.


Assessor's Parcel Numbers(s): 132-41-002




 Page 2
         Exhibit A
                                   Case 20-33236-tmb13              Doc 73      Filed 06/09/21
                                                                                                          Order No. 100-2194641-11

                                                           Schedule “B”

At the date hereof exceptions to coverage in addition to the printed exceptions and exclusions contained in said policy form
would be as follows:

1      This transaction may be subject to a Federal Regulation. Information necessary to comply with the Federal Regulation must
       be provided prior to the closing. This transaction will not be insured until this information is submitted, reviewed and found
       to be complete. The form to submit the required information may be obtained by clicking on this link:

       GTO Disclosure Form

2      General and Special taxes for the fiscal year 2021-2022, including any assessments collected with taxes. A lien not yet
       payable.

       First installment due and payable 11/01/2021, delinquent if not paid by 12/10/2021
       Second installment due and payable 02/01/2022, delinquent if not paid by 04/10/2022

3      General and Special taxes for the fiscal year 2020-2021, including any assessments collected with current taxes.
       Total amount                   $9,500.64
       1st installment                $4,750.32, Paid
       Penalty                        $495.03 (after 12/10/2020)
       2nd installment                $4,750.32, Paid
       Penalty                        $495.03 (after 4/12/2021)
       Code area                      006-001- City of Palo Alto
       Parcel No.                     132-41-002
       Exemption                      $7,000.00

       NOTE: Taxes above mentioned have all been paid and are reported for proration purposes only.

4      The Lien of future supplemental taxes, if any, assessed pursuant to the provisions of section 75, et seq of the revenue and
       taxation code of the State of California

5      Prior to close this company will require the Tax Collector's Office be contacted to verify open and delinquent taxes.

6      Easement created for street improvements, in favor of the City of Palo Alto by a final decree of condemnation, a certified
       copy of which was recorded 1/25/1957, in Book 3715, Page 448 of Official Records.

       Affects: The Southwesterly 5 feet of said land

       Reference is hereby made to the above document for full particulars.

7      A Deed of Trust to secure the indebtedness of
       Amount:                        $650,000.00
       Trustor:                       Charles J. Bradley an unmarried man
       Trustee:                       Stewart Title Company of San Diego, a California Corporation
       Beneficiary:                   SCME Mortgage Banker, Inc., a California Corporation, a Corporation, Serviced by
                                      Mortgage Electronic Registration Systems, Inc. (MERS)
       Dated:                         4/1/2006
       Recorded:                      4/11/2006 as Instrument No. 18881085 of Official Records

       The trustee in said Deed of Trust was substituted by an instrument
       Recorded:                      2/8/2011 as Instrument No. 21077912, Official Records.
       New trustee:                   Quality Loan Service Corporation

       An agreement modifying said Deed of Trust was recorded 5/21/2012, as Instrument NO. 21677454, of Official Records
       Dated:                      3/1/2012
       Executed by:                Charles J. Bradley and Aurora Bank FSB

 Page 3
        Exhibit A
                                  Case 20-33236-tmb13               Doc 73       Filed 06/09/21
                                                                                                           Order No. 100-2194641-11

     The beneficial interest under said Deed of Trust was assigned to Deutsche Bank Trust Company Americas as Trustee for
     Residential Accredit Loans, Inc Pass Certificates 2006-Q05, by Assignment recorded 5/21/2014 as Instrument No.22602174,
     Official Records, and by other Assignments of record.

8    Easement created for 16 1/2 foot permanent easements through the Settlement Corridor defined therein, in favor of AT&T
     by a final decree of condemnation, a certified copy of which was recorded 12/11/2009, as Instrument No. 20537956, Official
     Records.

     Reference is hereby made to the above document for full particulars.

9    A Deed of Trust to secure the indebtedness of
     Amount:                        $315,000.00
     Trustor:                       Charles J. Bradley an unmarried man
     Trustee:                       Equity Wave Lending, Inc., a California Corporation
     Beneficiary:                   Troy Morin, a married man, as his sole and separate property
     Dated:                         10/24/2018
     Recorded:                      11/8/2018 as Instrument No. 24057924 of Official Records

     The trustee in said Deed of Trust was substituted by an instrument
     Recorded:                      7/24/2020 as Instrument No. 24553126, Official Records.
     New trustee:                   California TD Specialists

     Notice of default under the terms of said Deed of Trust was
     Recorded:                       7/24/2020 as Instrument No. 24553127, Official Records.

     A notice of trustee's sale under the terms of said Deed of Trust was recorded: 10/30/2020 as Instrument No. 24679540,
     Official Records.
     Trustee:                       California TD Specialists
     Date of sale:                  12/2/2020 at 10:00 AM

10   "The right of the vestee named in Schedule A, or his/her predecessors in interest, to cancel, avoid or rescind any deed or
     mortgage recorded subsequent to the Notice of Default recorded 7/24/2020 as Instrument No. 24553127, Official Records
     based on California Civil Code Sections 1695 et seq., or 2945 et seq."

11   An Abstract of Judgment
     Recorded:                         6/6/2014 as Instrument No. 2014-22615230 , Official Records.
     Entered:                          1/31/2014
     Case no.:                         113CV256362
     Court:                            Superior Court of California, County of Santa Clara
     Judicial District:                Santa Clara
     Amount:                           $3,957.21 plus interest and costs.
     In favor of:                      FIA Card Services, N.A.
     Against:                          Charles J. Bradley

     Attorney for judgment creditor or mailing address:
     Name:                          Matthew J. Kumar, Esq. SBN: 283521
                                    Law Office of Rory W. Clark, a Proffesional Law Corporation
     Address:                       30699 Russell Ranch Rd Ste 215
                                    Westlake Village CA. 91362-7315

12   Rights of parties in possession

13   Rights of tenant(s) in the land, if any, and rights of all parties claiming by, through or under said tenant(s).




Page 4
      Exhibit A
                                 Case 20-33236-tmb13                Doc 73        Filed 06/09/21
                                                                                                       Order No. 100-2194641-11
14   The effect of documents, proceedings, liens, decrees or other matters which do not specifically describe said land, but which,
     if any do exist, may affect the title or impose liens or encumbrances thereon. The name search necessary to ascertain the
     existence of such matters has not been completed and will require a statement of information from all parties involved in this
     transaction.


15   (A) Taxes or assessments which are not shown as existing liens by the records of any taxing authority that levies taxes or
     assessments on real property or by the public records;

     Proceedings by a public agency which may result in taxes or assessments, or notices of such proceedings, whether or not
     shown by the records of such agency or by the Public Records.

     (B) Any facts, rights, interests, or claims which are not shown by the public records but which could be ascertained by an
     inspection of the land or which may be asserted by persons in possession thereof.

     (C) Easements, liens or encumbrances, or claims thereof, which are not shown by the public records.

     (D) Discrepancies, conflicts in boundary lines, shortage in area, encroachments, or any other facts which a correct survey
     would disclose, and which are not shown by the public records

     (E) (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c)
     water rights, claims or title to water, whether or not the matters excepted under (a), (b), or (c) are shown by the public
     records

     (F) Any lien or right to a lien for services, labor or material theretofore or hereafter not shown by the public records.

     Exceptions A-F will be omitted on extended coverage policies.


                                                      End of Schedule B




Page 5
      Exhibit A
                                 Case 20-33236-tmb13               Doc 73       Filed 06/09/21
                                                                                     Order No. 100-2194641-11
                             “NOTES AND REQUIREMENTS SECTION”

                                                                         ORANGE COAST TITLE COMPANY

NOTE NO. 1

  AFFILIATED BUSINESS ARRANGEMENT DISCLOSURE STATEMENT NOTICE

This is to give you notice that Orange Coast Title Company owns an interest in Real Advantage Title
Insurance Company. This underwriter may be chosen by Orange Coast Title Company and this referral
may provide Orange Coast Title Company a financial or other benefit.

You are NOT required to use the listed provider as a condition for settlement of your loan or purchase,
sale or refinance of the subject property and you have the opportunity to select any of the Orange Coast
Title Company title insurance underwriters for your transaction. THERE ARE FREQUENTLY
OTHER SETTLEMENT SERVICE PROVIDERS AVAILABLE WITH SIMILAR SERVICES. YOU
ARE FREE TO SHOP AROUND TO DETERMINE THAT YOU ARE RECEIVING THE BEST
SERVICES AND THE BEST RATE FOR THESE SERVICES

                                     Notes section continued on next page…




 Page 6
       Exhibit A
                           Case 20-33236-tmb13          Doc 73      Filed 06/09/21
                                                                                                         Order No. 100-2194641-11

NOTE NO. 2

California Revenue and Taxation Code Section 18662, effective January 1, 1994 and by amendment effective January 1, 2003,
provides that the buyer in all sales of California Real Estate may be required to withhold 3 and 1/3% of the total sales price as
California State Income Tax, subject to the various provisions of the law as therein contained.

NOTE NO. 3 PAYOFF INFORMATION:

Note: this company does require current beneficiary demands prior to closing.
If the demand is expired and a correct demand cannot be obtained, our requirements will be as follows:

A.       If this company accepts a verbal update on the demand, we may hold an amount equal to one monthly mortgage payment.
         The amount of this hold will be over and above the verbal hold the lender may have stipulated.

B.       If this company cannot obtain a verbal update on the demand, will either pay off the expired demand or wait for the amended
         demand, at the discretion of the escrow.

C.       In the event that a payoff is being made to a servicing agent for the beneficiary, this company will require a complete copy of
         the servicing agreement prior to close.

NOTE NO. 4

If this company is requested to disburse funds in connection with this transaction, chapter 598, statutes of 1989 mandates hold periods
for checks deposited to escrow or sub-escrow accounts. The mandatory hold is one business day after the day deposited. Other checks
require a hold period from three to seven business days after the day deposited.

                                           Notice Regarding Your Deposit of Funds
California Insurance Code Sections 12413 et. Seq. Regulates the disbursement of escrow and sub-escrow funds by title companies.
The law requires that funds be deposited in the title company escrow and sub-escrow accounts and be available for withdrawal prior to
disbursement. Funds deposited with the Company by wire transfer may be disbursed upon receipt. Funds deposited with the Company
via cashier’s checks drawn on a California based bank may be disbursed the next business day after the day of deposit. If funds are
deposited with by other methods, recording or disbursement may be delayed. All escrow and sub-escrow funds received by the
Company will be deposited with other funds in one or more non-interest bearing escrow accounts of the Company in a financial
institution selected by the Company. The Company and/or its parent company may receive certain direct or indirect benefits from the
financial institution by reason of the deposit of such funds or the maintenance of such accounts with the financial institution, and the
Company shall have no obligation to account to the depositing party in any manner for the value of, or to pay such party, any benefit
received by the Company and/or its parent Company. Those benefits may include, without limitation, credits allowed by such
financial institution on loans to the Company and/or its parent company and earnings on investments made on the proceeds of such
loans, accounting, reporting and other services and products of such financial institution. Such benefits shall be deemed additional
compensation of the Company for its services in connection with the escrow or sub-escrow.




 Page 7
         Exhibit A
                                   Case 20-33236-tmb13              Doc 73       Filed 06/09/21
                                                                                                         Order No. 100-2194641-11

                                                          Orange Coast Title Company
                                                                1551 N. Tustin Avenue, Suite 300
                                                                     Santa Ana, CA 92705
                                                                         714-558-2836




 Attention:
 Borrower:          Khan


Lenders supplemental report


The above numbered report (including any supplements or amendments thereto) is hereby modified and/or supplemented in order to
reflect the following additional items relating to the issuance of an American Land Title Association loan policy form as follows:

 A.        This report is preparatory to this issuance of an American Land Title Association loan policy of title insurance. This
           report discloses nothing, which would preclude the issuance of said American land title association loan policy of title
           insurance with endorsement no. 100 attached thereto.

 B.        The improvements on said land are designated as:

           A single family residence

           3785 Park Boulevard, in the City of Palo Alto, County of Santa Clara, State of California.

 C.        Our search of the public records revealed conveyance(s) affecting said land recorded within 24 months of the date of
           this report are as follows:

           None.




 Page 8
        Exhibit A
                                  Case 20-33236-tmb13               Doc 73      Filed 06/09/21
                                                                                                     Order No. 100-2194641-11
                                                          Attention
Please note that this preliminary report now has an extra copy of the legal description on a separate sheet of paper. There are no
markings on the page. The idea is to provide you with a legal description that can be attached to other documents as needed. That
legal description page immediately follows this page.

Thank you for your support of Orange Coast Title Company. We hope that this makes your job a little easier.




 Page 9
        Exhibit A
                                 Case 20-33236-tmb13             Doc 73      Filed 06/09/21
                                                                                                        Order No. 100-2194641-11

                                                           Exhibit “A”

Beginning at a Northwesterly Corner of Lot 24 hereinafter referred to, and being the most Easterly Corner of Lot 47 in Block 9 as
shown upon the Map of the Bartley Tract Subdivision No. 3 of Record in the Office of the County Recorder of the County of Santa
Clara, State of California, in Vol. “O” of Maps, Page 66, said Point of Beginning being also in the Southwesterly Line of the Right of
Way of the Southern Pacific Railroad Company; thence along the Northerly and Westerly Line of said Lot 24 and along the line of
Right of Way of the said Southern Pacific Railroad Company S. 51° 30’ E. 36.31 feet of the True Point of Beginning of this
description; thence continuing along the Northerly Line of said Lot 24 and said Right of Way Line S. 51° 30 E. 50 feet; thence S. 33°
30’ W. 114.52 feet to the Southeasterly Prolongation of the Northeasterly Line of Third Street, said street is shown upon said Map of
the Bartley Tract Subdivision No. 3, thence along said prolongation of said Street Line, N. 51° 30’ W. 50 feet: thence N. 33° 30’ E.
114.52 feet to the True Point of Beginning and being a portion of Lot 24 as delineated and so designated upon that certain Map
entitled, “Map of the J.J. Morris Real Estate Co.’s Subdivision of part of the WM. N. Curtner Trauct, being a part of the Rancho
Rincon De San Francisquito, which Map was filed March 30, 1905 in the Office of the said County Recorder in Vol. “K” of Maps, at
Page 57.




Page 10
        Exhibit A
                                  Case 20-33236-tmb13              Doc 73       Filed 06/09/21
                                                                                                                                                                                      Order No. 100-2194641-11

                                                       CLTA Preliminary Report Form – Exhibit B (06-03-11)

                                                                               CLTA STANDARD COVERAGE POLICY – 1990
                                                                                    EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy and the Company will not pay loss or damage, costs, attorneys' fees or expenses which arise by reason of:
1. (a) Any law, ordinance or governmental regulation (including but not limited to building or zoning laws, ordinances, or regulations) restricting, regulating, prohibiting or relating (i) the occupancy, use, or enjoyment of the
land; (ii) the character, dimensions or location of any improvement now or hereafter erected on the land; (iii) a separation in ownership or a change in the dimensions or area of the land or any parcel of which the land is or
was a part; or (iv) environmental protection, or the effect of any violation of these laws, ordinances or governmental regulations, except to the extent that a notice of the enforcement thereof or a notice of a defect, lien, or
encumbrance resulting from a violation or alleged violation affecting the land has been recorded in the public records at Date of Policy. (b) Any governmental police power not excluded by (a) above, except to the extent that
a notice of the exercise thereof or notice of a defect, lien or encumbrance resulting from a violation or alleged violation affecting the land has been recorded in the public records at Date of Policy.
2. Rights of eminent domain unless notice of the exercise thereof has been recorded in the public records at Date of Policy, but not excluding from coverage any taking which has occurred prior to Date of Policy which would
be binding on the rights of a purchaser for value without knowledge.
3. Defects, liens, encumbrances, adverse claims or other matters: (a) whether or not recorded in the public records at Date of Policy, but created, suffered, assumed or agreed to by the insured claimant; (b) not known to the
Company, not recorded in the public records at Date of Policy, but known to the insured claimant and not disclosed in writing to the Company by the insured claimant prior to the date the insured claimant became an insured
under this policy; (c) resulting in no loss or damage to the insured claimant; (d) attaching or created subsequent to Date of Policy; or (e) resulting in loss or damage which would not have been sustained if the insured claimant
had paid value for the insured mortgage or for the estate or interest insured by this policy.
4. Unenforceability of the lien of the insured mortgage because of the inability or failure of the insured at Date of Policy, or the inability or failure of any subsequent owner of the indebtedness, to comply with the applicable
doing business laws of the state in which the land is situated.
5. Invalidity or unenforceability of the lien of the insured mortgage, or claim thereof, which arises out of the transaction evidenced by the insured mortgage and is based upon usury or any consumer credit protection or truth
in lending law.
6. Any claim, which arises out of the transaction vesting in the insured the estate of interest insured by this policy or the transaction creating the interest of the insured lender, by reason of the operation of federal bankruptcy,
state insolvency or similar creditors' rights laws.
                                                                      EXCEPTIONS FROM COVERAGE - SCHEDULE B, PART I
This policy does not insure against loss or damage (and the Company will not pay costs, attorneys' fees or expenses) which arise by reason of:
1. Taxes or assessments which are not shown as existing liens by the records of any taxing authority that levies taxes or assessments on real property or by the public records. Proceedings by a public agency which may result
in taxes or assessments, or notices of such proceedings, whether or not shown by the records of such agency or by the public records.
2. Any facts, rights, interests, or claims which are not shown by the public records but which could be ascertained by an inspection of the land or which may be asserted by persons in possession thereof.
3. Easements, liens or encumbrances, or claims thereof, which are not shown by the public records.
4. Discrepancies, conflicts in boundary lines, shortage in area, encroachments, or any other facts which a correct survey would disclose, and which are not shown by the public records.
5. (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights, claims or title to water, whether or not the matters excepted under (a), (b) or (c) are shown
by the public records.
6. Any lien or right to a lien for services, labor or material not shown by the public records.
                                                          CLTA/ALTA HOMEOWNER'S POLICY OF TITLE INSURANCE (02/03/10)
                                                                              EXCLUSIONS
In addition to the Exceptions in Schedule B, You are not insured against loss, costs, attorneys' fees, and expenses resulting from:
1. Governmental police power, and the existence or violation of those portions of any law or government regulation concerning: a.building, b. zoning, c.land use d. improvements on the Land, e.land division; and ,f.
environmental protection. This Exclusion does not limit the coverage described in Covered Risk 8.a., 14, 15, 16, 18, 19, 20, 23 or 27.
2. The failure of Your existing structures, or any part of them, to be constructed in accordance with applicable building codes. This Exclusion does not limit the coverage described in Covered Risk 14 or 15.
3. The right to take the Land by condemning it. This Exclusion does not limit the coverage described in Covered Risk 17.
4. Risks: a. that are created, allowed, or agreed to by You, whether or not they recorded in the Public Records; b. that are Known to You at the Policy Date, but not to Us, unless they are recorded in the Public Records at the
Policy Date; c. that result in no loss to You; or d. that first occur after the Policy Date - this does not limit the coverage described in Covered Risk 7, 8.e, 25, 26, 27, or 28.
5. Failure to pay value for Your Title.
6. Lack of a right: a. to any land outside the area specifically described and referred to in paragraph 3 of Schedule A; and b. in streets, alleys, or waterways that touch the Land. This Exclusion does not limit the
coverage described in Covered Risk 11 or 21.
7. The transfer of the Title to You is invalid as a preferential transfer or as a fraudulent transfer or conveyance under federal bankruptcy, state insolvency, or similar creditors’ rights laws.
                                                                                       LIMITATIONS ON COVERED RISKS
Your insurance for the following Covered Risks is limited on the Owner’s Coverage Statement as follows:
• For Covered Risk 16, 18, 19, and 21 Your Deductible Amount and Our Maximum Dollar Limit of Liability shown in Schedule A.
The deductible amounts and maximum dollar limits shown on Schedule A are as follows:
                                               Your Deductible Amount                                                                       Our Maximum Dollar Limit of Liability
Covered Risk 16:                               1 % of Policy Amount shown in Schedule A or $ 2,500 (whichever is less)                      $ 10,000
Covered Risk 18:                               1 % of Policy Amount shown in Schedule A or $ 5,000 (whichever is less)                      $ 25,000
Covered Risk 19:                               1 % of Policy Amount shown in Schedule A or $ 5,000 (whichever is less)                      $ 25,000
Covered Risk 21:                               1 % of Policy Amount shown in Schedule A or $ 2,500 (whichever is less)                      $ 5,000
                                                                      ALTA RESIDENTIAL TITLE INSURANCE POLICY (6-1-87)
                                                                                       EXCLUSIONS
In addition to the Exceptions in Schedule B, you are not insured against loss, costs, attorneys' fees, and expenses resulting from:
1. Governmental police power, and the existence or violation of any law or government regulation. This includes building and zoning ordinances and also laws and regulations concerning: * land use * improvements on the
land * land division * environmental protection. This exclusion does not apply to violations or the enforcement of these matters which appear in the public records at Policy Date. This exclusion does not limit the zoning
coverage described in Items 12 and 13 of Covered Title Risks.
2. The right to take the land by condemning it, unless: *a notice of exercising the right appears in the public records *on the Policy Date *the taking happened prior to the Policy Date and is binding on you if you bought the
land without knowing of the taking
3. Title Risks: *that are created, allowed, or agreed to by you *that are known to you, but not to us, on the Policy Date -- unless they appeared in the public records *that result in no loss to you *that first affect your title after
the Policy Date -- this does not limit the labor and material lien coverage in Item 8 of Covered Title Risks
4. Failure to pay value for your title.
5. Lack of a right: *to any land outside the area specifically described and referred to in Item 3 of Schedule A OR *in streets, alleys, or waterways that touch your land. This exclusion does not limit the access coverage in
Item 5 of Covered Title Risks.
                                                                                       2006 ALTA LOAN POLICY (06-17-06)
                                                                                        EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy, and the Company will not pay loss or damage, costs, attorneys' fees or expenses which arise by reason of:
1. (a) Any law, ordinance or governmental regulation (including those relating to building and zoning) restricting, regulating, prohibiting or relating to (i) the occupancy, use, or enjoyment of the land; (ii) the character,
dimensions or location of any improvement erected on the Land; (iii) the subdivision of land; or (iv) environmental protection; or the effect of any violation of these laws, ordinances or governmental regulations. This
Exclusion 1(a) does not modify or limit the coverage provided under Covered Risk 5.
2. Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Risk 7 or 8.
3. Defects, liens, encumbrances, adverse claims or other matters:(a)created, suffered, assumed or agreed to by the Insured Claimant; (b)not known to the Company, not recorded in the public records at Date of Policy,
but known to the Insured Claimant and not disclosed in writing to the Company by the Insured Claimant prior to the date the Insured Claimant became an Insured under this policy; (c) resulting in no loss or damage to
the Insured Claimant; (d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risk 11, 13 or 14);or(e) resulting in loss or damage that would not
have been sustained if the Insured Claimant had paid value for the Insured Mortgage.
4. Unenforceability of the lien of the Insured Mortgage because of the inability or failure of an Insured to comply with applicable doing-business laws of the state in which the Land is situated.
5. Invalidity or unenforceability in whole or in part of the lien of the Insured Mortgage that arises out of the transaction evidenced by the Insured Mortgage and is based upon usury or any consumer credit protection or
truth in lending law.
6. Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors’ rights laws, that the transaction creating the lien of the Insured Mortgage, is (a) a fraudulent conveyance or fraudulent
transfer, or (b) a preferential transfer for any reason not stated in Covered Risk 13(b) of this policy.
7. Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching between Date of Policy and the date of recording of the Insured Mortgage in the Public Records. This
Exclusion does not modify or limit the coverage provided under Covered Risk 11(b):
                                                                                         EXCEPTIONS FROM COVERAGE
This policy does not insure against loss or damage (and the Company will not pay costs, attorneys' fees or expenses) that arise by reason of:
1.(a) Taxes or assessments that are not shown as existing liens by the records of any taxing authority that levies taxes or assessments on real property or by the Public Records; (b) proceedings by a public agency that may
result in taxes or assessments, or notices of such proceedings, whether or not shown by the records of such agency or by the Public Records.
2.Any facts, rights, interests or claims which are not shown by the Public Records but that could be ascertained by an inspection of the Land or that may be asserted by persons in possession of the Land.
3.Easements, liens or encumbrances, or claims thereof, not shown by the Public Records.
4.Any encroachment, encumbrance, violation, variation, or adverse circumstance affecting the Title that would be disclosed by an accurate and complete land survey of the Land and not shown by the Public Records.
5.(a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights, claims or title to water, whether or not the matters excepted under (a), (b) or (c) are
shown by the Public Records.
6. Any lien or right to a lien for services, labor or material not shown by the public records.
                                                                                    2006 ALTA OWNER’S POLICY (06-17-06)
                                                                                         EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy, and the Company will not pay loss or damage, costs, attorneys' fees, or expenses that arise by reason of:

  Page 11
               Exhibit A
                                                            Case 20-33236-tmb13                                       Doc 73                Filed 06/09/21
                                                                                                                                                                                  Order No. 100-2194641-11
1. (a) Any law, ordinance, permit, or governmental regulation (including those relating to building and zoning) restricting, regulating, prohibiting, or relating to: (i) the occupancy, use, or enjoyment of the Land; (ii)
the character, dimensions, or location of any improvement erected on the Land; (iii) the subdivision of land; or (IV) environmental protection; or the effect of any violation of these laws, ordinances, or governmental
regulations. This Exclusion 1(a) does not modify or limit the coverage provided under Covered Risk 5. (b) Any governmental police power. This Exclusion 1(b) does not modify or limit the coverage provided under
Covered Risk 6.
2. Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Risk 7 or 8.
3. Defects, liens, encumbrances, adverse claims, or other matters: (a) created, suffered, assumed, or agreed to by the Insured Claimant; (b) not Known to the Company, not recorded in the Public Records at Date of
Policy, but Known to the Insured Claimant and not disclosed in writing to the Company by the Insured Claimant prior to the date the Insured Claimant became an Insured under this policy;(c) resulting in no loss or
damage to the Insured Claimant; (d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risk 9 and 10); or (e) resulting in loss or
damage that would not have been sustained if the Insured Claimant had paid value for the Title.
4. Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors’ rights laws, that the transaction vesting the Title as shown in Schedule A, is (a) a fraudulent conveyance or fraudulent
transfer; or (b) a preferential transfer for any reason not stated in Covered Risk 9 of this policy.
5. Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching between Date of Policy and the date of recording of the deed or other instrument of transfer in the Public
Records that vests Title as shown in Schedule A.
The above policy form may be issued to afford either Standard Coverage or Extended Coverage. In addition to the above Exclusions from Coverage, the Exceptions from Coverage in a Standard Coverage policy will also
include the following Exceptions from Coverage:
                                                                                       EXCEPTIONS FROM COVERAGE
This policy does not insure against loss or damage (and the Company will not pay costs, attorneys’ fees or expenses) that arise by reason of:
1. (a) Taxes or assessments that are not shown as existing liens by the records of any taxing authority that levies taxes or assessments on real property or by the Public Records; (b) proceedings by a public agency
that may result in taxes or assessments, or notices of such proceedings, whether or not shown by the records of such agency or by the Public Records.
2. Any facts, rights, interests, or claims that are not shown by the Public Records but that could be ascertained by an inspection of the Land or that may be asserted by persons in possession of the Land.
3. Easements, liens or encumbrances, or claims thereof, not shown by the Public Records.
4. Any encroachment, encumbrance, violation, variation, or adverse circumstance affecting the Title that would be disclosed by an accurate and complete land survey of the Land and that are not shown by the Public Records.
5. (a) Unpatented mining claims; (b) reservations or exceptions in patents or in Acts authorizing the issuance thereof; (c) water rights, claims or title to water, whether or not the matters excepted under (a), (b), or (c) are
shown by the Public Records.
6. Any lien or right to a lien for services, labor or material not shown by the public records.
                                                         ALTA EXPANDED COVERAGE RESIDENTIAL LOAN POLICY (07-26-10)
                                                                       EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy and the Company will not pay loss or damage, costs, attorneys fees or expenses which arise by reason of:
1. (a) Any law, ordinance, permit, or governmental regulation (including but not limited to building and zoning) restricting, regulating, prohibiting or relating to (i) the occupancy, use, or enjoyment of the Land; (ii) the
character, dimensions or location of any improvement erected on the Land; (iii) the subdivision of the land; or (iv) environmental protection, or the effect of any violation of these laws, ordinances or governmental regulations
This Exclusion 1(a) does not modify or limit the coverage provided under Covered Risks 5, 6, 13(c), 13(d), 14, and 16.(b) Any governmental police power. This Exclusion 1(b)does not modify or limit the coverage provided
under Covered Risks 5, 6, 13(c), 13(b), 14, and 16.
2. Rights of eminent domain. This Exclusion does not modify or limit the coverage provided under Covered Risk 7 or 8.
3. Defects, liens, encumbrances, adverse claims or other matters (a) created, suffered, assumed or agreed to by the Insured Claimant; (b) not Known to the Company, not recorded in the Public Records at Date of
Policy, but Known to the Insured Claimant and not disclosed in writing to the Company by the Insured Claimant prior to the date the Insured Claimant became an Insured under this policy;(c) resulting in no loss or
damage to the Insured Claimant;(d) attaching or created subsequent to Date of Policy (however, this does not modify or limit the coverage provided under Covered Risks 11, 16, 17, 18, 19, 20, 21, 22, 23, 24, 27 or 26);
or (e)resulting in loss or damage which would not have been sustained if the Insured Claimant had paid value for the Insured Mortgage.
4. Unenforceability of the lien of the Insured Mortgage because of the inability or failure of the Insured to comply with applicable doing-business laws of the state in which the Land is situated.
5. Invalidity or unenforceability in whole or in part of the lien of the Insured Mortgage that arises out of the transaction evidenced by the Insured Mortgage and is based upon usury, or any consumer credit protection or truth
in lending law. This Exclusion does not modify or limit the coverage provided in Covered Risk 26.

6. Any claim of invalidity, unenforceability or lack of priority of the lien of the Insured Mortgage as to Advances or modifications made after the Insured has Knowledge that the vestee shown in Schedule A is no

longer the owner of the estate or interest covered by this policy. This Exclusion does not modify or limit the coverage provided in Covered Risk 11.
7. Any lien on the Title for real estate taxes or assessments imposed by governmental authority and created or attaching subsequent to Date of Policy in accordance with applicable building codes. This Exclusion does not
modify or limit the coverage provided in Covered Risk 5 or 6..
8. The failure of the residential structure, or any portion of it, to have been constructed before, on or after Date of Policy in accordance with applicable building codes. This Exclusion does not modify or limit the coverage
provided in Covered Risk 5 or 6.
9. Any claim, by reason of the operation of federal bankruptcy, state insolvency, or similar creditors’ rights laws, that the transaction creating the lien of the Insured Mortgage, is (a) a fraudulent conveyance or fraudulent
transfer, or (b) a preferential transfer for any reason not stated in Covered Risk 27(b) of this policy.




  Page 12
               Exhibit A
                                                           Case 20-33236-tmb13                                     Doc 73                Filed 06/09/21
                                                                                                         Order No. 100-2194641-11
                                          Orange Coast Title Company
                                                    PRIVACY POLICY
We Are Committed to Safeguarding Customer Information
In order to better serve your needs now and in the future, we may ask you to provide us with certain information. We understand that
you may be concerned about what we will do with such information – particularly any personal or financial information. We agree
that you have a right to know how we will utilize the personal information that you provide to us. Therefore, we have adopted this
Privacy Policy to govern the use and handling of your personal information.
Applicability
This Privacy Policy governs our use of the information which you provide to us. It does not govern the manner in which we may use
information we have obtained from any other source, such as information obtained from a public record or from another person or
entity.
Types of Information
Depending upon which of our services you are utilizing, the types of nonpublic personal information that we may collect include:
            Information we receive from you on applications, forms and in other communications to us, whether in writing, in
             person, by telephone or any other means.
            Information we receive from providers of services to us, such as appraisers, appraisal management companies, real estate
             agents and brokers and insurance agencies (this may include the appraised value, purchase price and other details about
             the property that is the subject of your transaction with us).
            Information about your transactions with us, our Affiliated Companies, or others; and
            Information we receive from a consumer reporting agency.

Your California Rights (immediately following this Privacy Policy) or you may visit our website at
https://www.titleadvantage.com/privacypolicy.htm or call toll-free at (866) 241-7373. Only applies to CA
residents
Use of Information
We request information from you for our own legitimate business purposes and not for benefit of any nonaffiliated party. Therefore,
we will not release your information to nonaffiliated parties except: (1) as necessary for us to provide the product or service you have
requested of us; or (2) as permitted by law. We may, however, store such information indefinitely, including the period after which
any customer relationship has ceased. Such information may be used for any internal purpose, such as quality control efforts or
customer analysis.
Former Customers
Even if you are no longer our customer, our Privacy Policy will continue to apply to you.
Confidentiality and Security
We will use our best efforts to ensure that no unauthorized parties have access to any of your information. We restrict access to
nonpublic personal information about you to those individuals and entities who need to know that information to provide products or
services to you. We will use our best efforts to train and oversee our employees and agents to ensure that your information will be
handled responsibly and in accordance with this Privacy Policy. We currently maintain physical, electronic, and procedural safeguards
that comply with federal regulations to guard your nonpublic personal information.
Other Important Information
We reserve the right to modify or supplement this Privacy Policy at any time. If our Privacy Policy changes, we will provide the new
Privacy Policy before the new policy becomes effective.
Last Revision 12/26/2019
Effective on 1/01/2020




 Page 13
         Exhibit A
                                   Case 20-33236-tmb13              Doc 73       Filed 06/09/21
                                                                                                          Order No. 100-2194641-11

 Your California Rights

If you are a California resident, you may have certain rights under California law, including but not limited to
the California Consumer Privacy Act ("CCPA"). All phrases used herein shall have the same meaning as those
phrases used under relevant California law, including but not limited to the CCPA.

Right to Know
You have the right to know:
        The categories of personal information we have collected about or from you;
        The categories of sources from which we collected your personal information;
        The business or commercial purpose for collecting or sharing your personal information;
        The categories of third parties with whom we have shared your personal information; and
        The specific pieces of your personal information we have collected.


Process to Submit a Request. To submit a verified request for this information you may visit our website at
https://www.titleadvantage.com/privacypolicy.htm or call toll-free at (866) 241-7373. You may also designate an authorized agent to
submit a request on your behalf by visiting our website https://www.titleadvantage.com/privacypolicy.htm or calling toll-free at (866)
241-7373 and then also submitting written proof of such authorization via e-mail to dataprivacy@octitle.com.
Verification Method. In order to ensure your personal information is not disclosed to unauthorized parties, and to protect against
fraud, we will verify your identity before responding to your request. To verify your identity, we will generally match the identifying
information provided in your request with the information we have on file about you. Depending on the sensitivity of the personal
information requested, we may also utilize more stringent verification methods to verify your identity, including but not limited to
requesting additional information from you and/or requiring you to sign a declaration under penalty of perjury.
Right of Deletion
You have a right to request that we delete the personal information we have collected from or about you.
Process to Submit a Request. To submit a verified request to delete you information you may visit our website at
https://www.titleadvantage.com/privacypolicy.htm or call toll-free at (866) 241-7373. You may also designate an authorized agent to
submit a request on your behalf by clicking here or calling toll-free at (866) 241-7373 and then also submitting written proof of such
authorization via e-mail to dataprivacy@octitle.com.
Verification Method. In order to ensure we do not inadvertently delete your personal information based on a fraudulent request, we
will verify your identity before we respond to your request. To verify your identity, we will generally match the identifying
information provided in your request with the information we have on file about you. Depending on the sensitivity of the personal
information requested to be deleted, we may also utilize more stringent verification methods to verify your identity, including but not
limited to requesting additional information from you and/or requiring you to sign a declaration under penalty of perjury.
Right to Opt-Out
We do not sell your personal information to third parties, and do not plan to do so in the future.
Right of Non-Discrimination
You have a right to exercise your rights under the CCPA without suffering discrimination. Accordingly, OC Title & family of
Companies will not discriminate against you in any way if you choose to exercise your rights under the CCPA.
California Minors
If you are a California resident under the age of 18, California Business and Professions Code § 22581 permits you to request and
obtain removal of content or information you have publicly posted on any of our Applications or Websites. To make such a request,
please send an email with a detailed description of the specific content or information to dataprivacy@octitle.com. Please be aware
that such a request does not ensure complete or comprehensive removal of the content or information you have posted and there may
be circumstances in which the law does not require or allow removal even if requested.
Collection Notice
The following is a list of the categories of personal information we may have collected about California residents in the twelve
months preceding the date this Privacy Notice was last updated, including the business or commercial purpose for said collection, the


 Page 14
         Exhibit A
                                   Case 20-33236-tmb13               Doc 73       Filed 06/09/21
                                                                                                     Order No. 100-2194641-11
categories of sources from which we may have collected the personal information, and the categories of third parties with whom we
may have shared the personal information:
Categories of Personal Information Collected
The categories of personal information we have collected include, but may not be limited to:
    real name                                              telephone number                          bank account number
    Signature                                              passport number                           credit card number
    Alias                                                  driver's license number                   debit card number
    SSN                                                    state identification card number          financial account numbers
    physical characteristics or description,               IP address                                commercial information
     including protected characteristics                    policy number                             professional or employment
     under federal or state law                             file number                                information
    address                                                employment history
Categories of Sources
Categories of sources from which we've collected personal information include, but may not be limited to:
           the consumer directly
           public records
           governmental entities
           non-affiliated third parties
           affiliated third parties


Business Purpose for Collection
The business purposes for which we've collected personal information include, but may not be limited to:
           completing a transaction for our Products
           verifying eligibility for employment
           facilitating employment
           performing services on behalf of affiliated and non-affiliated third parties
           protecting against malicious, deceptive, fraudulent, or illegal activity


Categories of Third Parties Shared
The categories of third parties with whom we've shared personal information include, but may not be limited to:
            service providers                              operating systems and platforms           non-affiliated third parties
            government entities                                                                       affiliated third parties

Sale Notice
We have not sold the personal information of California residents to any third party in the twelve months preceding the date this
Privacy Notice was last updated, and we have no plans to sell such information in the future. We also do not, and will not sell the
personal information of minors under sixteen years of age without affirmative authorization.
Disclosure Notice
The following is a list of the categories of personal information of California residents we may have disclosed for a business purpose
in the twelve months preceding the date this Privacy Notice was last updated.
       real name                                           telephone number                          bank account number
       Signature                                           passport number                           credit card number
       Alias                                               driver's license number                   debit card number
       SSN                                                 state identification card number          financial account numbers
       physical characteristics or description,            IP address                                commercial information
        including protected characteristics                 policy number                             professional or employment
        under federal or state law                          file number                                information

 Page 15
            Exhibit A
                                       Case 20-33236-tmb13               Doc 73        Filed 06/09/21
                                                                                           Order No. 100-2194641-11
     address                                       employment history
If you have any questions and/or comments you may contact us:
         Call Us at our toll free number (866) 241-7373
         Email Us at dataprivacy@octitle.com
         Mail:
         Orange Coast Title
         Attn: Privacy Officer
         1551 N. Tustin Ave., Ste. 300
         Santa Ana, CA 92705

Effective on 1/1/2019
Revised on 12/23/2019
\actEnd@




           Page 16
                Exhibit A
                                Case 20-33236-tmb13            Doc 73     Filed 06/09/21
                                                                                                             Order No. 100-2194641-11

                                                        Orange Coast Title Company
                                                             1551 N. Tustin Avenue, Suite 300
                                                                  Santa Ana, CA 92705
                                                       OWNER’S AFFIDAVIT


       State of California                                                                     Order No.: 100-2194641-11
       County of ___________________
                                               }    S.S.


The undersigned, ________________________________________________________________________________, (owner’s name)
being first duly sworn, depose and say as follows:

 1.      That the undersigned is/are the owner(s) of certain real property situated in the City of Palo Alto, County of Santa Clara and
         State of California, commonly known as 3785 Park Boulevard and more particularly described in Schedule “A” attached hereto
         (the “Property”):
 2.      That within the last ninety (90) days, including the date hereof, no person, firm or corporation has furnished any labor, services
         or materials in connection with the construction or repair of any buildings, fixtures or improvements on the Property, EXCEPT
         (if work has been performed or materials furnished within the last (90) days, please explain fully and state whether payment for
         the same has been made in full): _________________________________________________________.
 3.      That there are no present tenants, lessees or other parties in possession or who have a right to possession of said Property,
         EXCEPT: (if none, state “None”) __________________________________________________________________________.
 4.      That the undersigned has/have no knowledge of any taxes or special assessments which are not shown as existing liens by the
         public records other than as follows: ________________________________________________________________________.
 5.      That the taxes for Installment ___ of fiscal year ______ are paid. Installment ___ of fiscal year ______ is not yet due.
 6.      That the undersigned has/have no knowledge of, nor has/have the undersigned created, any violations of any covenants,
         restrictions, agreements, conditions or zoning ordinances affecting the Property.
 7.      That Property is free of all liens, taxes, encumbrances and claims of every kind, nature and description whatsoever, except for
         the following mortgages or deeds of trust;
         _______________________________________________________________________ and except for real estate and personal
         property taxes for Installment ___ of fiscal year ______ and subsequent years.
 8.      That there are no mechanic’s, materialmen’s or laborer’s liens against the above described Property, nor is any party entitled to
         assert any mechanic’s, materialmen’s or laborer’s liens against the Property.
 9.      That there are no unrecorded leases or agreements affecting the Property, other than the Agreement of Sale between the
         undersigned and ____________________________________________ as purchasers of the Property dated _______________.
 10.     That there are no open, unexercised options to purchase or rights of first refusal to purchase the Property.
 11.     That no judgment or decree has been entered in any court of this State or the United States against the undersigned and which
         remain unsatisfied, EXCEPT ______________________________________________________________________________.
 12.     The undersigned further state(s) that he/she/they are each familiar with the nature of an oath; and with the penalties under the
         laws of the state for making false statements in any instruments of this nature. The undersigned further certify(ies) that they
         have read, this affidavit, or have had it read to them, and understand its context.
 13.     That I/WE have made this Affidavit for the purpose of inducing Orange Coast Title Company to issue one or more policy(ies)
         of title insurance insuring interests in the Property, and that said title company is relying on the statements set forth in this
         Affidavit in issuing said policies, free and harmless from and against any and all actions, causes, of action, loss, cost, expense,
         or damages that may be brought against or suffered or incurred by Orange Coast Title Company or its underwriters, in relying
         on the truth and accuracy of the statements contained herein.

 Page 17
          Exhibit A
                                    Case 20-33236-tmb13                Doc 73       Filed 06/09/21
                                                                                                       Order No. 100-2194641-11




By:
Name:



By:
Name:



   A notary public or other officer completing this certificate verifies only the identity of the individual who signed the document
   to which this certificate is attached, and not the truthfulness, accuracy or validity of that document.



   State of California
   County of _______________          }    S.S.


  On _______________________________, before me, ___________________________________________________________,

  personally appeared _______________________________________________________________________________________

  _______________________________________________________________________________________________________
  who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the within
  instrument and acknowledged to me that he/she/they executed the same in his/her/their authorized capacity(ies), and that by
  his/her/their signature(s) on the instrument the person(s) or the entity upon behalf of which the person(s) acted, executed this
  instrument.

  I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is true and
  correct.

  WITNESS MY HAND and OFFICIAL SEAL

  Signature: ____________________________

                                                          (Notary Seal)




Page 18
        Exhibit A
                                Case 20-33236-tmb13              Doc 73        Filed 06/09/21
                                                                                                        Order No. 100-2194641-11
                                                           Exhibit “A”

Beginning at a Northwesterly Corner of Lot 24 hereinafter referred to, and being the most Easterly Corner of Lot 47 in Block 9 as
shown upon the Map of the Bartley Tract Subdivision No. 3 of Record in the Office of the County Recorder of the County of Santa
Clara, State of California, in Vol. “O” of Maps, Page 66, said Point of Beginning being also in the Southwesterly Line of the Right of
Way of the Southern Pacific Railroad Company; thence along the Northerly and Westerly Line of said Lot 24 and along the line of
Right of Way of the said Southern Pacific Railroad Company S. 51° 30’ E. 36.31 feet of the True Point of Beginning of this
description; thence continuing along the Northerly Line of said Lot 24 and said Right of Way Line S. 51° 30 E. 50 feet; thence S. 33°
30’ W. 114.52 feet to the Southeasterly Prolongation of the Northeasterly Line of Third Street, said street is shown upon said Map of
the Bartley Tract Subdivision No. 3, thence along said prolongation of said Street Line, N. 51° 30’ W. 50 feet: thence N. 33° 30’ E.
114.52 feet to the True Point of Beginning and being a portion of Lot 24 as delineated and so designated upon that certain Map
entitled, “Map of the J.J. Morris Real Estate Co.’s Subdivision of part of the WM. N. Curtner Trauct, being a part of the Rancho
Rincon De San Francisquito, which Map was filed March 30, 1905 in the Office of the said County Recorder in Vol. “K” of Maps, at
Page 57.




Page 19
        Exhibit A
                                  Case 20-33236-tmb13              Doc 73       Filed 06/09/21
                                                                                          Order No. 100-2194641-11

                                              Orange Coast Title Company
                                                   1551 N. Tustin Avenue, Suite 300
                                                        Santa Ana, CA 92705
                                                            714-558-2836

                                   DECLARATION OF OCCUPANCY
                                                (Loan Transaction)

The undersigned, _________________________________________________________________________,
(owner’s name) depose(s) and say(s) as follows:

 1.      The undersigned is/are the owner(s) of certain real property situated in the City of Palo Alto, County of
         Santa Clara and State of California, commonly known as 3785 Park Boulevard, herein referred to as
         “Property”:

 2.      The undersigned is/are obtaining a loan from ________________________________________________
         to be secured by a Deed of Trust against the Property, which is the subject of this transaction.

 3.      The undersigned currently occupy the Property as the undersigned’s principal address, and intend to
         continue to occupy the same as the undersigned’s principal residence following the close of this
         transaction.

 4.      The undersigned understand(s) that Orange Coast Title Company is relying on this information in
         calculating the recording fees for all real estate instruments, papers, and notices recorded in connection
         with this transaction in accordance with California Government Code §27388.1(a)(2).

 5.      The undersigned agree(s) to indemnify and hold Orange Coast Title Company harmless from and against,
         and to pay any additional recording fees and/or penalties arising out of, or in connection with, the
         inaccuracy of the information set forth herein.

The undersigned declare(s) under penalty of perjury under the laws of the State of California that the foregoing
is true and correct, and that this Declaration was executed on _____________, at ______________________,
___________.



 By:                                                      By:
 Name:                                                    Name:




 Page 20
       Exhibit A
                              Case 20-33236-tmb13          Doc 73     Filed 06/09/21
                                                                                                                                   Order No. 100-2194641-11
                                                       STATEMENT OF FACTS
                                                     CONFIDENTIAL INFORMATION FOR YOUR PROTECTION
This statement is to be signed personally by each party to the transaction and by both husband and wife, or domestic partner before title insurance can be written. When
filled in completely it will serve to establish identity, eliminate matters affecting persons of similar name, protect you against forgeries, and speed the completion of
your transaction.

MY FULL NAME                (First, Middle, Last)______________________________________Date of Birth :__________________
                            Business Ph: _____________________ Home Ph: ____________________ Birthplace: __________________________
                            SS# _______________Driver’s License No._____________ Expiration Date __________ State Issued______________
I have lived continuously in the USA since: ____________________________________________________________
                            Full name of spouse/domestic partner: (First, Middle, Last)                                                           -
                            Spouse/domestic partner’s Birthplace: __________________________________ Date of Birth: ______________________
                            Spouse/domestic partner’s SS# _______________________ I have lived continuously in the USA since: ______________
                            We were married/legally joined on : _______________________________ at __________________________________
                            Spouse/domestic partner’s maiden name: ________________________________________________________________

                                                  RESIDENCES & OCCUPATIONS DURING PAST 10 YEARS
           Street_____________________________________City_________________From___________to_________
           Street_____________________________________City_________________From___________to_________
           Street_____________________________________City_________________From___________to_________
                                                                           OCCUPATIONS
(Husband/Domestic partner)                   Firm Name: _______________________________________                     Location: __________________
                                             Firm Name: _______________________________________                     Location: __________________
                                             Firm Name: _______________________________________                     Location: __________________
(Wife/Domestic partner)                      Firm Name: _______________________________________                     Location: __________________
                                             Firm Name: _______________________________________                     Location: __________________

                            (If no former marriage/union, write “none” Otherwise complete the following)
Any Former                  Name of former wife/domestic partner: __________________________________________________________________
 Marriages                  Deceased: ____ Divorced: ____ Interlocutory: ____ Final: _____ When: __________ Where: ______________________
(check one item -           Name of former husband/domestic partner: _______________________________________________________________
fill in date & place)       Deceased: ____ Divorced: ____ Interlocutory: ____ Final: _____ When: __________ Where: ______________________

There are no leases, defects, encumbrances, adverse claims, or other matters affecting said property other than as
                         Shown on the Preliminary Report prepared by: _____________________________________________________
                         Bearing the above referenced order number dated: __________________________________________________
                         There is no-one in possession or entitled to possession of said property other than the Vestee shown in said
                         Preliminary Report except: _____________________________________________________________________
                         There is no work of improvement in progress and no such work has been completed within one year of this date:
                         (Circle One)                YES                                           NO

The Street address of the property in this transaction is:__________________________________________________________________________
                            Single Family Residence: ________ Multiple Residence: _________ Commercial: _________ Vacant Land: ________
                            Occupied By: Owner: ___________ Lessee: ___________________ Tenants: ____________
Is any portion of new loan funds to be used for construction? (circle one)                 YES                        NO
The subject of this Statement of Identity, assumes full responsibility for any and all discrepancies, and agrees to hold harmless the recipient herein
from any losses sustained by relying on such information.
Date:          __________________________                          ________________________________________________________
                                                                                                                (Signature)
Order No:                           100-2194641-11                 ________________________________________________________
                                                                                                                (Signature)


 Page 21
           Exhibit A
                                           Case 20-33236-tmb13                       Doc 73          Filed 06/09/21
Exhibit A
     Case 20-33236-tmb13   Doc 73   Filed 06/09/21
                                                                                                                                           May 18, 2021
                                                                                X             1
                 May 17, 2021                                                  3785 Park Blvd., Palo Alto, CA 94306-3431
                                                                        Mujeebullah Khan
                                                       Dorothy Q Jacobs, GSF Rep, Conservator Bradley




                                        Price to be $1,700,000




                                                                                                         Dorothy Q Jacobs, GSF Rep, Conservator




                                                                                               Mujeebullah Khan




                                                                                                                                  




Team Chamberlain Realty Executives, 11292 Los Alamitos Blvd., Los Alamitos Los Alamitos   CA 90720                 800-750-0021         562-280-6962   3785 Park Blvd.,
David Chamberlain


             Exhibit B
                                                   Case 20-33236-tmb13                          Doc 73     Filed 06/09/21
                                                                                                                                               May 18, 2021
                                        X                                       1
             May 18, 2021                                                                 3785 Park Blvd., Palo Alto, CA 94306-3431
                                   Mujeebullah Khan                                                  Dorothy Q Jacobs, GSF Rep, Conservator Bradley




                                    Purchase price to be $1,675,000.




                                                                                                                 Dave Chamberlain




                                                                                                                            Mujeebullah Khan


                                                                                                         
                                                                             Dorothy Q Jacobs, GSF Rep, Conservator




Team Chamberlain Realty Executives, 11292 Los Alamitos Blvd., Los Alamitos Los Alamitos   CA 90720                    800-750-0021     562-280-6962     3785 Park Blvd.,
David Chamberlain




             Exhibit B
                                                   Case 20-33236-tmb13                          Doc 73       Filed 06/09/21
                                                                                                                                           May 18, 2021
                                           X
                 May 15, 2021                                                  3785 Park Blvd., Palo Alto, CA 94306-3431
                                                                        Mujeebullah Khan
                                                       Dorothy Q Jacobs, GSF Rep, Conservator Bradley




                                        Purchase price to be $1,750,000.
          Buyer Agrees to Purchase Property in it's 'AS IS' Current Condition, without Termite Report or Section 1 Clearance.
          Agreement is subject to bankruptcy approval.




          X   Representative Capacity Signature Disclosure for Seller Representative




                                                                                 Dave Chamberlain




                                                                                                         Dorothy Q Jacobs, GSF Rep, Conservator



                                                                                                         
                                                                                               Mujeebullah Khan




Team Chamberlain Realty Executives, 11292 Los Alamitos Blvd., Los Alamitos Los Alamitos   CA 90720                 800-750-0021         562-280-6962   3785 Park Blvd.,
David Chamberlain


              Exhibit B
                                                   Case 20-33236-tmb13                          Doc 73       Filed 06/09/21
                                                                                Dorothy Q Jacobs, GSF Rep, Conservator Bradley




             X                                                      X
                                                      Conservatorship of Charles J. Bradley                                            21PR00570




                                               Dorothy Q Jacobs, GSF Rep, Conservator Bradley                                 Conservator




                                                 Team Chamberlain Realty Executives
                                            10/02/2020                                               3785 Park Blvd., Palo Alto, CA 94306-3431
                               Team Chamberlain Realty Executives


      Dave Chamberlain




Team Chamberlain Realty Executives, 11292 Los Alamitos Blvd., Los Alamitos Los Alamitos   CA 90720             800-750-0021    562-280-6962   3785 Park Blvd.,
David Chamberlain


               Exhibit B
                                                     Case 20-33236-tmb13                             Doc 73   Filed 06/09/21
                                Mujeebullah Khan
                   05/15/2021                      3785 Park Blvd., Palo Alto, CA 94306-3431

Mujeebullah Khan




                                              3785 Park Blvd., Palo Alto, CA 94306-3431




                                                                                       3785 Park Blvd.,

  Exhibit B
                     Case 20-33236-tmb13      Doc 73     Filed 06/09/21
Exhibit B
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
Exhibit B
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
Exhibit B
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
Exhibit B
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
Exhibit B
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
Exhibit B
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
Exhibit B
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
Exhibit B
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
Exhibit B
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
Exhibit B
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
Exhibit B
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
Exhibit B
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
Exhibit B
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
Exhibit B
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
Exhibit B
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
Exhibit B
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
Exhibit B
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
Exhibit B
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
Exhibit B
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
Exhibit C
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
Exhibit C
            Case 20-33236-tmb13   Doc 73   Filed 06/09/21
                       IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF OREGON

 In re:                                                    Case No. 20!33236!tmb13

 Charles John Bradley,                                     ORDER APPROVING SALE OF
                                                           REAL PROPERTY
                  Debtors.


          THIS MATTER comes before the Court upon Debtors’ Notice and Motion for Order

Approving Sale of Real Property (Dkt __). The Court has received no timely objections or such

objections have been resolved prior to the date of this Order;

          NOW, THEREFORE, IT IS HEREBY ORDERED as follows:

          1. The sale is approved upon the terms and conditions of the Sale Agreement, Exhibit B

as attached to the Notice and Motion for Order Approving Sale of Real Property. The legal

description is attached here as Exhibit A.

          2. Debtors are authorized to pay the mortgage and liens as shown on the Estimated

Closing Statement, but in final amounts as provided by the creditors in there pay off statements.


ORDER APPROVING SALE OF REAL PROPERTY - page 1


Exhibit D
                       Case 20-33236-tmb13        Doc 73     Filed 06/09/21
       3. Debtor shall distribute to the Trustee the net proceeds or a lesser amount as stated by

the Trustee to complete the plan, including the Trustee’s commission for all claims paid by

escrow.

       4. FRBP 6004(h) is waived and Debtors may close this sale immediately after entry of

this Order.

                                              ###

Presented by and who certifies that I complied with LBR 9021-1

/s/ Judson M. Carusone
Judson M. Carusone, OSB #942234
Attorney for Debtor-in-Possession
P.O. Box 10552
Eugene, OR 97440
Telephone (541) 344-7472
jcarusone@oregon-attornys.com

Service List: None




ORDER APPROVING SALE OF REAL PROPERTY - page 2


Exhibit D
                     Case 20-33236-tmb13         Doc 73     Filed 06/09/21
 1
                                         CERTIFICATION OF SERVICE
 2
 3            I hereby certify that I electronically filed the foregoing NOTICE OF INTENT TO SELL
 4   REAL PROPERTY AND MOTION FOR ORDER APPROVING SALE using the U.S.
 5   Bankruptcy Court's Case Management/Electronic Case File (CM/ECF) system on the date set forth
 6   below.
 7            I certify that all active participants in the case are registered CM/ECF users and that service will
 8   be accomplished to them by the CM/ECF system.
 9            In addition, I certify that the foregoing document was served on the parties listed below by
10   mailing a copy thereof in a sealed, first-class postage prepaid envelope deposited in the U.S. mail at
11   Eugene, Oregon on the date set forth below.
12            Dated this 9th day of June, 2021.
13
                                                             BEHRENDS, CARUSONE & COVINGTON, P.C.
14
15                                                           By: /s/ Judson M. Carusone
                                                             Judson M. Carusone, #942234
16                                                           Attorney for Debtors
17
     List of Parties Served by Mail:
18
     Attached matrix mailing addresses.
19
20
21
22
23
24
25
26

     NOTICE OF INTENT TO SELL REAL PROPERTY AND MOTION FOR ORDER
     APPROVING SALE - Page 4 of 4
                                               BEHRENDS, CARUSONE & COVINGTON
                                                       ATTORNEYS AT LAW PC
                                              1445 Willamette Street, Suite 9 / P.O. Box 10552
                                                          Eugene, Oregon 97440
                                                   (541) 344-7472 / FAX (541) 344-6466

                     Case 20-33236-tmb13               Doc 73              Filed 06/09/21
ÿ12345ÿ62789 ÿ 8ÿ5 25ÿ 79 9ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ 4ÿ295ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2854ÿ ÿ8254ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ ÿ!ÿ629ÿ"7#$ÿ"%974ÿ&ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ'(ÿ)28*ÿ5+ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ24ÿ73,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ-47%82$ÿÿ'ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ)25 ÿ57 $ÿÿ  ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ&9789 7ÿ ÿ.84 ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ) 8752ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ/4ÿ%ÿÿÿ, 0(0ÿ)&1ÿ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ2&".3ÿ6ÿ42".3!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ259 892ÿ1&ÿ"54 92597ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ259725ÿ.4ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ)ÿ.ÿ ÿ,((ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ',ÿ!27ÿ62948ÿ5+ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ770ÿ744825ÿ 8845 4 4ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ!%44$ÿ.4ÿ ((ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ249$ÿÿ'',(ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ).ÿ'(ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ"257ÿ12*4ÿ97$ÿ21ÿ' ,'(ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ4748ÿ 8ÿ649 25ÿ829$ÿ11ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ&4%7 4ÿ2*ÿ18%7ÿ 52ÿ489 2ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ!9%97ÿ/2+4ÿ149ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ).ÿ ÿ('ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ3279 728ÿ6.8724ÿ11ÿ:3:2ÿ68#ÿ 548ÿÿÿÿÿÿÿÿÿÿÿÿÿ((ÿ629ÿ"7ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ) 8752$ÿ.4ÿ''ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2*8%57 ÿ&457#ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ88+94$ÿÿ,  ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ).ÿ ÿ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ&2552ÿ1;ÿ(,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ<298ÿ 554 79 ÿ=ÿ.%7 %8 9ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ<82 94ÿ12 ÿ 28ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ<82 94ÿ12 ÿ 28ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ, ÿ2579 84ÿ+4ÿ!27ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2*8%57 ÿ"4 79 ÿ6"ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ"7274ÿ ÿ259 892ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ457+9554$ÿ6&ÿ(,, ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ).ÿ ÿ(ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ).ÿ 'ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ"2 8247 ÿÿ(',(ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ"2 8247 $ÿÿ 'ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ/24ÿ7 284ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ874825ÿ44+4%4ÿ"48+9 4ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ681!"ÿ&ÿ6.3".3ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿ"/ÿ 5%392ÿ"7ÿ>,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ478259?4ÿ8 5+4 ÿ.548279 ÿ@8.Aÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ,'(ÿ3/ÿ,7ÿ)52 4ÿ>'ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ) 8752$ÿ.4ÿ,(ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ).ÿ ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ42+487 $ÿ.4ÿ,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ)95245592$ÿ)ÿ,,, ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ3279 728ÿ6 8724ÿ11ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ.&4ÿ* ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ.84 ÿ&4528747ÿ. ÿ44+4%4ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ'(ÿB)4!""ÿ/1!4"ÿ1-&ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ((ÿ4748ÿ"7ÿ3!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ((ÿ4748ÿ"78447ÿ3!ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ 55455$ÿ1;ÿ(, ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ"254ÿ.4ÿ,(((ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ"254$ÿ.4ÿ,(((ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ@5A)4.-8&!3!ÿC!11Cÿ=ÿ"!4-8!"ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ442.4ÿ"2ÿ&94 ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ7&8ÿ"CC6ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ113ÿ83&Bÿ3.448"ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ,(ÿ42542*4ÿ&8#ÿ> ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ24D2ÿ12Dÿ<98$ÿ11ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ).ÿ.;ÿ 'ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ"2ÿ&94 $ÿÿ,,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ, ÿ"!ÿ14 ÿ4748ÿ)52 4ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ).4113&ÿ.4ÿ' 'ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ"74ÿ((ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ-2 %+48$ÿ/ÿ''(((ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ"2ÿ&94 ÿ %7ÿ"%5489 8ÿ %87ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ" %7D ÿ528747ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ"54 78%ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ,,ÿ29 ÿ"7#ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ'(ÿ6954 945ÿ4ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ).ÿ ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ"2ÿ&94 $ÿÿ,,'ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ)25 ÿ57 $ÿÿ (,ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ97ÿ ÿ8%78$ÿÿ,, ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ18 ÿ6 89ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ2"ÿ18%744$ÿ) 8752ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ).ÿ ÿ(ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ,ÿ"/ÿ8ÿ+4#$ÿ4#ÿ,(ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ"2ÿ&94 $ÿÿ,'(ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ) 8752$ÿ.4ÿ 'ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ14ÿ584 4884ÿ2959ÿ284ÿ@5Aÿ23 +4ÿ2ÿ344ÿ%3797%74ÿ 8ÿ74ÿ 55 D9ÿ4797:479794ÿ2ÿ ÿ54 9 94ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ3ÿ29ÿ4797:479794ÿ9ÿ2ÿ3 79 4ÿ ÿ84ÿ 954ÿ5%8%27ÿ7 ÿ,,ÿ2#"##ÿ @ Aÿ2ÿ<4#4#2*#)#ÿÿ@A@ A#ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
                                         Case 20-33236-tmb13                Doc 73       Filed 06/09/21
ÿ1234567897ÿ 7 ÿÿ724597ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ1ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ132 86ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ7ÿ3 358 ÿ2795!578 ÿ" #ÿ$7% 47ÿ$778ÿ$#! 76ÿ32ÿ83 597ÿ6&7ÿ 3ÿ 8ÿ&867 5472 $ 7ÿ'&(ÿ32ÿ6&! 59 7ÿ'6(ÿ 6627)ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿ'&(*7& 97ÿ 8+%, 538 2ÿ-32 7ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ'&(23#ÿ-3258ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ.86ÿ3ÿ/ $7 ÿ- 250ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ- 5 $ 7ÿ2795!578 ÿÿÿÿ1ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ#! 76ÿ2795!578 ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ3 ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ




                                         Case 20-33236-tmb13                Doc 73       Filed 06/09/21
